OPINION
PER CURIAM.
Richard Palmie is seeking to appeal a summary judgment rendered in favor of Walter Pickett, et al, by the 24th Judicial District Court of Victoria County on May 14, 1982. The cost bond required by Rule 354, Tex.R.Civ.P., was filed on June 21, 1982, seven days late.
By motion filed on October 4, 1982, Pal-mie urges this Court to extend the time for filing the cost bond and rule that the appeal was properly perfected. Subsequently, Pickett filed a motion to dismiss for want of jurisdiction.
Until January 1, 1981, the Courts of Appeal had no authority to extend the deadline for the perfection of an appeal. See Rule 356, Tex.R.Civ.P. (1957); Schultze v. Villarreal, 614 S.W.2d 592 (Tex.Civ.App.—Corpus Christi 1981, writ ref’d n.r.e.).
The present Rule 356, Tex.R.Civ.P., reads, in pertinent part:
(b) An extension of time may be granted by the appellate court for late filing of a cost bond ... if such bond is filed . . . within fifteen days after the last day allowed, and, within the same period, a motion is filed in the appellate court reasonably explaining the need for such extension. (emphasis added)
This language concerning the time for filing the motion corresponds to that found in Rule 21c, Tex.R.Civ.P., which applies to extensions of time for filing transcripts, statements of facts, motions for rehearing and applications for writs of error. The Texas Supreme Court has held that the Courts of Appeals lack authority to consider Rule 21c motions which are filed after fifteen days beyond the due date for the item sought to be filed. B.D. Click Company, Inc. v. Safari Drilling Corporation, 638 S.W.2d 860 (Tex.1982) (rehearing denied, September 22, 1982).
We hold that the same rule applies to motions under Rule 356. Palmie’s motion was filed more than fifteen days after the due date of the cost bond. We cannot *329consider it. Accordingly, the appeal was not properly perfected. Appellee’s motion to dismiss the appeal is granted.
Appeal dismissed.